         Case 3:18-cv-00635-AWT Document 58 Filed 10/31/19 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF CONNECTICUT
SYED K. RAFI, Ph.D.                     :
                                        :
     Plaintiff                          :         CIVIL ACTION NO.:
                                        :         3:18-CV-00635-AWT
vs.                                     :
                                        :
YALE UNIVERSITY SCHOOL OF MEDICINE, :
RICHARD P. LIFTON, M.D.,                :
ALLEN E. BALE, M.D.,                    :
BRIGHAM AND WOMEN’S HOSPITAL,           :
CYNTHIA C. MORTON, PhD., and            :
HARVARD UNIVERSITY MEDICAL SCHOOL :
                                        :
     Defendants                         :         OCTOBER 31, 2019


   MOTION FOR EXTENSION OF TIME TO FILE A RESPONSIVE PLEADING TO
               PLAINTIFF’S THIRD AMENDED COMPLAINT

       Pursuant to Local Rule 7(b), the defendants, Yale University School of Medicine, Richard

P. Lifton, M.D., and Allen E. Bale, M.D., hereby move for a fourteen (14) day extension of time,

up to and including November 13, 2019, within which the defendants may answer or otherwise

respond to the plaintiff’s third amended complaint. (ECF 52.) The defendants require this brief

extension to prepare its response to the plaintiff’s third amended complaint. Permitting the

defendants until November 13, 2019 to file a responsive pleading will not unnecessarily delay

judgment in this matter nor will it unduly prejudice the plaintiff. This is the defendants’ first

request for an extension of time to respond to the third amended complaint. The plaintiff objects

to this motion.

       WHEREFORE, the defendants respectfully request that the Court grant this Motion for

Extension of Time.
         Case 3:18-cv-00635-AWT Document 58 Filed 10/31/19 Page 2 of 2




                                                       THE DEFENDANTS,
                                                       YALE UNIVERSITY SCHOOL OF
                                                       MEDICINE, RICHARD P. LIFTON, M.D.,
                                                       and ALLEN E. BALE, M.D.

                                                  BY:__/s/ Patrick M. Noonan (#ct00189)
                                                     Patrick M. Noonan
                                                     Donahue, Durham & Noonan, P.C.
                                                     741 Boston Post Road
                                                     Guilford, CT 06437
                                                     (203) 458-9168




                                        CERTIFICATION

        I hereby certify that, on the above-written date, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by e-mail to all parties by operation of the court’s electronic filing system or
by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic
Filing. Parties may access this filing through the court’s CM/ECF System.




                                                       ____________/s/_______________
                                                              Patrick M. Noonan




                                                  2
